WHITING and McCOY, JJ.
(dissenting.) The majority opinion is apparently based upon- the assumption that this case is, *625in its facts, similar to that of Haglund v. Egge, 41 S. D. 433, 171 N. W. 212. The law’ announced in the Haglund 'Case is applicable to this case. We do not care to recede one iota from what was held in the Haglund ¡Case; but we do not agree that the facts in the present case are similar to those in the Haglund Case. We have always understood the rule of law to be that, where one seeks a reversal of the decision of the trial court upon issues of fact, the question presented to the appellate court is whether there was evidence supporting the decision of the trial court, and not ¡whether there was evidence, which, if believed by the trial court, would have warranted a contrary decision. It seetas to us as though the majority have assumed' that the testimony submitted by the appellant was in all things true, and have disregarded the testimony submitted on behalf of the respondent.
Following the rule which we understand should guide this court, we are of the opinion that there was testimony which warranted the trial court in finding that appellant and the mother of Neva Summers were married but some three months prior to Neva’s birth, and in finding that the .conduct of appellant, after the death of this child's mother, was such.- as to indicate that he never had ‘but little, if any affection, for the child’s mother. Furthermore, according to the testimony submitted by respondents, from the time appellant left Watertown in 1917, respondents never received but two letters from him — one written soon after he left Watertown, while he was traveling as a traveling salesman, and the other written early in 1918, when he wrote asking them, to send him certain property which he had left in-their care. They denied ever receiving any other letters from him, and, while he testified to writing two letters which he offered in evidence, and which he testified had been returned to 'him uncalled for, the envelopes in which such letters were mailed were not: introduced in evidence, and no explanation is offered for their absence.
It is undisputed that appellant’s present wife wrote a letter to respondents in the summer of 1919, in which letter she stated that her husband had written several letters, but could not hear from respondents; but respondents immediately answered such letter, and stated to the writer thereof that they had not received any letters from! her husband for a long period. It is undisputed *626that from t'he time appellant left Watertown in 1917, until March, 1920, he never saw his child, and never contributed or offered to contribute one cent to- its support, although he had received $1,100 insurance money upon the death of the child’s mother. We are of the opinion that the trial court was fully justified in finding that, from early in 1918, until March, 1919, appellant neither in person nor through any representative communicated with respondents.
The trial court found that appellant was not a fit person to have the care and custody of this child. Such finding was fully warranted, while in the Haglund Case, Haglund was found to be in every way worthy of his child.
We are of the opinion that the judgment herein should be affirmed.